UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1060


BLAKE G. BUSSELL,

                Plaintiff - Appellant,

          v.

PRINCE GEORGE’S COUNTY PUBLIC SCHOOLS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-02308-TDC)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Blake G. Bussell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Blake    G.   Bussell     appeals      the     district        court’s   order

dismissing his complaint pursuant to 28 U.S.C. § 1915 (2012), as

barred by res judicata.           On appeal, we confine our review to the

issues raised in the Appellant’s brief.                  See 4th Cir. R. 34(b).

Because Bussell’s informal brief does not challenge the basis

for   the     district    court’s       disposition,     Bussell       has    forfeited

appellate review of the court’s order.                       Accordingly, we grant

leave    to     proceed   in    forma    pauperis      and    affirm    the   district

court’s order.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court   and    argument      would    not    aid   the     decisional

process.



                                                                               AFFIRMED




                                           2